Citation Nr: 0430766	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left varicocele and, if so, whether service connection is 
warranted.

2.  Whether a rating decision in May 1949, which granted 
service connection for a scar, left varicocelectomy, involved 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1948.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1999 and a hearing officer's 
decision in November 1999 by the Milwaukee, Wisconsin, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that a September 2004 statement by the 
veteran's representative constituted a timely substantive 
appeal on the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a left varicocele and, if so, whether service 
connection is warranted.  See 38 C.F.R. § 20.202, 20.302(b) 
(2004).

As discussed below, a rating decision in May 1949 granted 
entitlement to service connection for a scar, residual of a 
left varicocelectomy, and a rating decision in December 1949 
severed service connection.  One issue certified for appeal 
is whether the rating decision in May 1949 involved CUE.  At 
an RO hearing before a hearing officer in May 1999, 
statements by the veteran and his representative raised a 
claim that the rating decision in December 1949, which 
severed service connection for a scar, left varicocelectomy, 
involved CUE.  That claim, which is not inextricably 
intertwined with the current appeal, is referred to the RO 
for appropriate action.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).



FINDINGS OF FACT

1.  Evidence received since a rating decision in December 
1949, which severed service connection for scar, left 
varicocelectomy, is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
for service connection for a left varicocele.

2.  A left varicocele, which pre-existed service, increased 
in severity in service beyond normal progression.

3.  A rating decision in May 1949, which granted service 
connection for scar, left varicocelectomy, was a reasonable 
exercise of adjudicatory judgment.


CONCLUSIONS OF LAW

1.  Additional evidence received since a rating decision in 
December 1949 which severed service connection for scar, left 
varicocelectomy, is new and material and the claim for 
service connection for a left varicocele is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  With resolution of reasonable doubt, a left varicocele 
was aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

3.  A rating decision in May 1949, which granted service 
connection for scar, left varicocelectomy, did not involve 
CUE.  38 C.F.R. § 3.105 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a left varicocele and, if so, whether service 
connection is warranted, the Board's decision herein 
constitutes a complete grant of the benefit sought on appeal.  
As such, the Board finds that no further action is required 
to comply with the VCAA and the implementing regulations with 
respect to the issue of entitlement to service connection for 
a left varicocele.

With regard to the issue of whether a rating decision in May 
1949, which granted service connection for a scar, left 
varicocelectomy, involved CUE, the VCAA is not applicable 
because, as discussed below, there is no legal basis for the 
claim of CUE.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001; Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 
5-2004.


II. Legal Criteria

A. Service Connection, Finality  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.   38 C.F.R. § 3.306(a)(b) (2004).

In a precedent opinion, VA's General Counsel held that:

A.  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service. Section 3.304(b) is therefore 
invalid and should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, are not 
inconsistent with 38 U.S.C. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  

VAOPGCPREC 03-2003 (July 16, 2003).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claim 
filed prior to that date.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 (1999).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Then, the 
merits of the claim may be evaluated, after ensuring that the 
duty to assist has been met.

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

B. CUE

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a) (2004).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three- pronged test to determine whether CUE was 
present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

III. Factual Background 

The veteran's service medical records show that at an 
examination for induction in October 1944 a mild left 
varicocele, N. S. [not significant] was noted.  In October 
1947, the veteran was admitted to a service department 
hospital for evaluation and treatment of a symptomatic left 
varicocele, for which he underwent surgery.  An Army 
disposition board rendered a diagnosis in December 1947 of 
varicocele, left, moderate, cured by surgery; condition - 
improved; line of duty - yes.

A rating decision in May 1949 granted entitlement to service 
connection for scar, left varicocelectomy, and assigned a 
non-compensable (zero percent) evaluation.

A rating decision in December 1949 found that the May 1949 
rating decision involved CUE in that a left varicocele was 
noted at induction and the operation performed in service was 
for a condition pre-existing service and consequently the 
condition could not be held to be of service origin.  The 
December 1949 rating decision severed service connection for 
scar, left varicocelectomy.  

The veteran did not appeal the RO's December 1949 severance 
of service connection for scar, left varicocelectomy, and 
that determination became final.  See 38 U.S.C.A. § 7105 
(West 2004). 

The evidence added to the record since December 1949 includes 
reports of VA examinations, statements by the veteran, the 
veteran's testimony at a personal hearing, and translations 
of newspaper articles about a motor vehicle accident in which 
the veteran was injured while on active duty.

At a VA surgical examination in October 1950, the veteran 
reported that he had injured his left testicle in a fall in 
1935 and then had no trouble with it until he was in two jeep 
accidents in service in Puerto Rico in 1946.  It was noted 
that he underwent a left varicocelectomy in October 1947and 
that his immediate post-operative recovery had been normal.  
The veteran stated that he had had pain in the left testicle 
since the in-service operation.  The examining physician 
found that the veteran had a recurrent left varicocele, mild.

In a statement received in April 1999 and in testimony at a 
hearing before a hearing officer at the RO in May 1999, the 
veteran stated that his varicocele was not cured by the in-
service surgery but was still present and caused him pain 
every day.  He contended that the left varicocele which pre-
existed his entrance upon active duty was aggravated in 
service when he was injured in a jeep accident.  In support 
of his claim, the veteran submitted copies of newspaper 
articles about a collision between a United States military 
jeep and a civilian vehicle in Santurce, Puerto Rico, in 
which the jeep rolled over.  The veteran asserted that his 
pre-existing left varicocele was aggravated by an injury in 
this accident.

During the pendency of his appeal, the veteran underwent VA 
genitor-urinary examinations in September 1999, January 2001, 
and November 2001.  All examinations were performed by the 
same physician.  

At the examination in September 1999, the examiner offered an 
opinion that the veteran's left varicocele which pre-existed 
his active service did not worsen beyond normal progression 
in service and that the mechanism of the jeep injury did not 
damage the veteran's testes.  However, in a March 2001 
addendum to a January 2001 examination report, the examiner 
reported that an ultrasound of the veteran's scrotum showed a 
left varicocele and "varicocele may have happened secondary 
to a jeep accident during active duty."  In addition, at the 
November 2001 examination, the examiner reported as follows:

My opinion is that the varicocele did go through a 
normal progression through the time.  It may have 
gotten symptomatic after the jeep accident and after 
the operation in Puerto Rico.  I have no way of 
verifying.  Did the left varicocele recur?  The imaging 
study and examination suggested it did.  The failure of 
the operation, although a small incident, can happen.



Analysis

A. Service Connection, Finality

The medical evidence showing that the veteran has had a 
recurrent left varicocele is new and is probative as to the 
basis of the severance of service connection by the RO in 
December 1949.  As such, the additional evidence is new and 
material and the claim for service connection for a left 
varicocele is reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  The claim will, 
therefore, be considered on the merits.

The Board notes that the Army disposition board found in 
December 1947 that the veteran's symptomatic left varicocele 
was "cured" by in-service surgery and that the VA examining 
physician's initial impression was that that the veteran's 
pre-existing left varicocele was not worsened in service.  
However, on the other hand, the veteran has stated 
emphatically that he has had pain in his left testicle ever 
since the in-service surgery and in 2001 the VA examining 
physician evidently changed his opinion and thought that the 
veteran's left varicocele may have been aggravated in service 
by an injury and by a failed operation.  The Board finds that 
there is a balance of positive and negative evidence on the 
issue of whether a left varicocele which pre-existed service 
was aggravated in service.  Resolving the doubt on that issue 
in the veteran's favor, entitlement to service connection for 
a left varicocele is established.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).

B. CUE

The Board notes that the rating decision in May 1949 granted 
service connection for scar, left varicocele, and the rating 
decision in December 1949 severed such service connection.  
The issue certified for appeal was whether there was CUE in 
the May 1949 rating decision which, the Board notes, was 
favorable to the veteran.  As stated in the Introduction, the 
issue of whether there was CUE in the December 1949 rating 
decision which severed service connection is being referred 
to the RO for appropriate action.  There is no basis in the 
record to find that the May 1949 rating decision granting 
service connection involved CUE.

ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for a left varicocele is 
reopened.

Service connection for a left varicocele is granted.

A rating decision in May 1949, which granted service 
connection for scar, left varicocelectomy, did not involve 
CUE.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



